COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ABELARDO SERA,                                                  No. 08-08-00310-CR
                                                 §
                         Appellant,                                   Appeal from
                                                 §
 v.                                                               409th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                         Appellee.                               (TC # 20070D05135)
                                                 §


                                  MEMORANDUM OPINION

        Abelardo Sera attempts to appeal his felony conviction of driving while intoxicated.

Finding that Appellant has not timely filed his notice of appeal or a motion for extension of time,

we dismiss the appeal.

        The record before us reflects that sentence was imposed in open court on September 11,

2008. Appellant did not file a motion for new trial. He filed notice of appeal on November 3,

2008. By letter dated November 4, 2008, we notified Appellant in writing of our intent to

dismiss this appeal for want of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Appellant’s notice of appeal was due to be filed

on October 11, 2008, thirty days after the day sentence was imposed in open court. See

TEX .R.APP .P. 26.2(a)(1). Because Appellant did not file his notice of appeal until November 3,

2008, he failed to perfect this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.
January 29, 2009
                                            ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)